ORDER PER CURIAM The State of Missouri appeals the judgment of the Circuit Court of St. Louis County granting the motion of the defendant, Carlos Kimbrough, to suppress certain evidence, namely 74 pages of the defendant’s medical records obtained from Barnes-Jewish Hospital via a grand-jury subpoena duces tecum. Finding no error, we affirm. An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 30.25(b).